Title: Thomas Jefferson to the Trustees of the Lottery for East Tennessee College, 6 May 1810
From: Jefferson, Thomas
To: White, Hugh L.,McCorry, Thomas,Campbell, James,Craighead, Robert,Gamble, John N.


          
            Gentlemen
             
                     Monticello 
                     May 6. 10.
          
                 I recieved some time ago your letter of Feb. 28. covering a printed scheme of a lottery for the benefit of the East Tennissee college, & proposing to send tickets to me to be disposed of. it would be impossible for them to come to a more inefficient hand. I rarely go from home & consequently see but a few
			 neighbors & friends who occasionally call on me. and having myself made it a rule never to engage in a lottery or any other adventure of mere chance, I can, with the less candor or effect,
			 urge
			 it on others, however laudable & desirable it’s object may be. no one more sincerely wishes the spread of information among mankind than I do, and none has greater confidence in it’s effect
			 towards supporting free & good government. I am sincerely rejoiced therefore to find that so excellent a fund has
			 been provided for this noble purpose in Tennissee. 50,000. Dollars placed in a safe bank will give 4000.D. a year & even without other aid, must soon accomplish buildings sufficient for the object in it’s early stage. I consider the common plan, followed in this country, but not in others,
			 of making one large & expensive building as unfortunately erroneous. it is infinitely better to erect a small and separate lodge for each separate professorship, with only a hall below for
			 his
			 class, and two chambers above for himself; joining these lodges by barracks for a certain portion of the students opening into a covered way to give a dry communication between all the schools.
			 the
			 whole of these arranged around an open square of grass & trees would make it, what it should be in fact, an academical village, instead of a large & common den of noise, of filth, & of fetid air. it would afford that quiet retirement so friendly to study, and lessen the dangers of fire, infection & tumult.
			 every professor would be the police officer of the students adjacent to his own lodge, which should include those of his own class of preference, and might be at the head of their table if, as I
			 suppose, it can be reconciled with the necessary economy to dine them in smaller &  separate parties rather than in a large & common mess. these separate buildings too might be
			 erected successively
			 & occasionally, as the number of professorships & students should be increased, or the funds become competent.I pray you to pardon me, if I
			 have stepped aside into the province of
			 counsel: but much observation & reflection on these institutions have long convinced me that the large and crouded buildings in which youths are pent up, are equally unfriendly to health, to
			 study, to manners, morals & order: & believing the plan I suggest to be more promotive of these & peculiarly adapted to the slender beginnings & progressive growth of our
			 institutions, I hoped you would pardon the presumption in consideration of the motive, which was suggested by the difficulty expressed in your letter of procuring funds for erecting the
			 building.
			 but
			 on whatever plan you proceed, I wish it every possible success, & to yourselves the reward of esteem, respect & gratitude due to those who devote their time and efforts to render the
			 youths
			 of every successive age fit governors for the next.
			  to these, accept in addition the assurances of mine.
          
            Th:
            Jefferson
        